An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Ccyua‘r

9F

NEVADA

CLERK'S ORDER

_ 1mm:

«mm

        

IN THE SUPREME COURT 0F THE STATE OF NEVADA

GUILLERMO E. CAREY, I No. 65752

Appellant,

vs.
CURTI RANCH TWO MAINTENANCE
ASSOCIATTON, INC; ALESSI 8;
KOENIG, LLC; AND SFR

2
;

FELE

    

INVESTMENTS POOL 1, LLC, NOV 1 3 2815'
Ewmﬁ “  -x
S 0 en ‘1 4 “Egg: {ELSEPLAEREng‘gUPT
BY gt. “

   

DEPLJ I "f CLERK.

ORDER DISMISSEer APPEAL

Pursuant to the stipulation 0f the parties, and cause

appearing, this appeal is dismissed; The parties shall bear their own costs
and attorney fees. NRAP 4200).
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

cc: Hon. Lidia Stiglich, District Judge
Debbie Leonard, Settlement Judge
Reno Law Group, LLC
The Clarkson Law Gmujp, RC.
Alessi 8; Koenig, LLC
Howard Kim 8: Associates
Washoe District Calm: Clerk

(54-3530}